DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/500,440 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the present application is encompassed by Claims 1 and 4 of copending Application No. 16/500,440 (which will be referred to as Application ‘440). The lowering of “distribution priority” of a braking force based on a lean angle of Claim 4 of Application ‘440 is equivalent to decelerating a motorcycle “in accordance” with a lean angle as in Claim 1 of the present application, as clearly any braking force that is 
Claim 10 is encompassed by Claim 1 of Application ‘440.
Claim 12 is encompassed by Claims 1 and 4 of Application ‘440. The lowering of “distribution priority” of a braking force based on a lean angle of Claim 4 of Application ‘440 is equivalent to decelerating a motorcycle “in accordance” with a lean angle as in Claim 12 of the present application, as clearly any braking force that is applied or distributed to any wheel of a motorcycle may result in a deceleration of the motorcycle. While Claims 1 and 4 of Application ‘440 do not recite acquiring a “lean angle”, the use of the lean angle in Claim 4 of Application ‘440 clearly shows that a lean angle is acquired by some step, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include any “acquisition step” to acquire a lean angle, in order to use the lean angle to control behavior of a motorcycle.
Claim 13 of the present application is encompassed by Claims 1 and 4 of Application ‘440. The lowering of “distribution priority” of a braking force based on a lean angle of Claim 4 of Application ‘440 is equivalent to decelerating a motorcycle “in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/500,440 in view of Quirant et al. (JP2004155412A).
As per Claim 2 of the present application, while Claims 1 and 4 of copending Application No. 16/500,440 (which will be referred to as Application ‘440) do not recite that a deceleration is lowered when a lean angle is large, Claims 1 and 4 of Application ‘440 do recite lowering “distribution priority” of a braking force based on a lean angle, and clearly any braking force that is applied or distributed to any wheel of a motorcycle may result in a deceleration of the motorcycle, therefore, the only difference from Claim 2 of the present application is that the amount of a braking force is based on the amount of a lean angle, which is already implied by Claims 1 and 4 of Application ’440, as Quirant et al. (JP2004155412A), who teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform in the control mode, in the case where the lean angle is large, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the lean angle is small, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.
As per Claim 3 of the present application, while Claims 1 and 4 of copending Application ‘440 do not recite that a deceleration is lowered when a lean angle is large as in parent Claim 2 of the present application, however, Claims 1 and 4 of Application ‘440 do recite lowering “distribution priority” of a braking force based on a lean angle, and clearly any braking force that is applied or distributed to any wheel of a motorcycle may result in a deceleration of the motorcycle. Therefore, Claim 3 does not contain any limitations that are patentably distinct from Claims 1 and 4 of Application ‘440, and Claim 3 is then is obvious in view of Quirant et al. (JP2004155412A) as a result of parent Claim 2 which is addressed above. Therefore, it would have been obvious to a .
This is a provisional nonstatutory double patenting rejection.

Claims 1, 6 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 7 of copending Application No. 16/605,572 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the present application is encompassed by Claims 1 and 3 of copending Application No. 16/605,572 (which will be referred to as Application ‘572). The control of the “damping rate” based on a lean angle of Claim 3 of Application ‘572 is equivalent to a control of deceleration based on a lean angle or “in accordance” with a lean angle as in Claim 1 of the present application, as Claims 1 and 3 of Application ‘572 clearly recite that the control of the “damping rate” is performed as part of an “automatic deceleration operation”. While Claims 1 and 3 of Application ‘572 do not recite acquiring a “lean angle”, the use of the lean angle in Claim 3 of Application ‘572 clearly shows that a lean angle is acquired by some step performed by some system 
Claim 6 is encompassed by Claims 1 and 5-7 of Application ‘572.
Claim 10 is obvious in view of Claim 1 of Application ‘572, as a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to decelerate a motorcycle by braking the wheels of the motorcycle.
Claim 11 is obvious in view of Claim 1 of Application ‘572, as a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to decelerate a motorcycle by reducing engine output of the motorcycle.
Claim 12 of the present application is encompassed by Claims 1 and 3 of copending Application ‘572. The control of the “damping rate” based on a lean angle of Claim 3 of Application ‘572 is equivalent to a control of deceleration based on a lean angle or “in accordance” with a lean angle as in Claim 1 of the present application, as Claims 1 and 3 of Application ‘572 clearly recite that the control of the “damping rate” is performed as 572 of an “automatic deceleration operation”. While Claims 1 and 3 of Application ‘440 do not recite acquiring a “lean angle”, the use of the lean angle in Claim 3 of Application ‘572 clearly shows that a lean angle is acquired by some step, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include any “acquisition step” to acquire a lean angle, in order to use the lean angle to control behavior of a motorcycle.


Claims 2 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/605,572 in view of Quirant et al. (JP2004155412A).
As per Claim 2 of the present application, while Claims 1 and 3 of copending Application No. 16/605,572 (which will be referred to as Application ‘572) do not recite that a deceleration is lowered when a lean angle is large, Claims 1 and 3 of Application ‘572 clearly recite that the control of the “damping rate” is performed as part of an “automatic deceleration operation”. Furthermore, Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is 
As per Claim 3 of the present application, while Claims 1 and 3 of Application ‘572 do not recite that a deceleration is lowered when a lean angle is large, Claims 1 and 3 of Application ‘572 clearly recite that the control of the “damping rate” is performed as part of an “automatic deceleration operation”. Furthermore, Quirant et al. (JP2004155412A) as a result of parent Claim 2 which is addressed above. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and wherein in the control mode, the automatic emergency deceleration of the motorcycle, which is generated during the automatic emergency deceleration action, is controlled in accordance with the lean angle acquired during the automatic emergency deceleration action, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.


Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/487,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the present application is encompassed by Claims 1 and 5 of copending Application No. 16/487,127 (which will be referred to as Application ‘127). The control of deceleration based on a lean angle of Claim 5 of Application ‘127 is equivalent to a control of deceleration based on a lean angle or “in accordance” with a lean angle as in Claim 1 of the present application. While Claims 1 and 5 of Application ‘127 do not recite acquiring a “lean angle”, the use of the lean angle in Claim 5 of Application ‘572 clearly shows that a lean angle is acquired by some step performed by some system element, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include any “section”, element or component of a system to acquire a lean angle, in order to use the lean angle to control behavior of a motorcycle.
Claim 2 is obvious in view of Claims 1, 3 and 5 of Application ‘127. The “state amount” of Application ‘127 includes a “lean angle” as seen in Claim 5, and because the deceleration is lower as the change rate is high as in Claim 3, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine that a lean angle may increase as the change rate increases, and in the control mode, in the case where the lean angle is large, the 
Claim 3 is encompassed by Claims 1 and 5 of Application ‘127.
Claim 4 is obvious in view of Claims 1, 2 and 5 of Application ‘127. The “state amount” of Application ‘127 includes a “lean angle” as seen in Claim 5, and because the deceleration is prohibited as the change rate is high as in Claim 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine that a lean angle may increase as the change rate increases which may lead to a lean angle exceeding a reference value corresponding to a change rate exceeding a reference value, and in the control mode, in the case where the lean angle exceeds a lean angle reference value, the automatic emergency deceleration action is prohibited.
Claim 5 is obvious in view of Claims 1, 2 and 5 of Application ‘127 for the reasons given above with respect to Claim 4 only in view of the alternative to exceeding a reference value, as clearly if the reference value is not exceeded, the deceleration will not be prohibited.
Claim 6 is encompassed by Claim 2 of Application ‘127.
Claim 7 is encompassed by Claim 3 of Application ‘127.
Claim 8 is encompassed by Claim 5 of Application ‘127.
Claim 9 is encompassed by Claim 6 of Application ‘127.
Claim 10 is encompassed by Claim 9 of Application ‘127.
Claim 11 is encompassed by Claim 10 of Application ‘127.

Claim 13 of the present application is encompassed by Claims 1 and 5 of Application ‘127. The control of deceleration based on a lean angle of Claim 5 of Application ‘127 is equivalent to a control of deceleration based on a lean angle or “in accordance” with a lean angle as in Claim 13 of the present application. While Claims 1 and 5 of Application ‘127 do not recite acquiring a “lean angle”, the use of the lean angle in Claim 5 of Application ‘572 clearly shows that a lean angle is acquired by some step performed by some system element, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include any “section”, element or component of a system to acquire a lean angle, in order to use the lean angle to control behavior of a motorcycle.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 9 and 10 of U.S. Patent No. 11,001,241. Although :
Claim 1 of the present application is encompassed by Claims 1 and 5 of U.S. Patent No. 11,001,241 (which will be referred to as Patent ‘241). The control of deceleration based on a lean angle of Claim 5 of Patent ‘241 is equivalent to a control of deceleration based on a lean angle or “in accordance” with a lean angle as in Claim 1 of the present application. While Claims 1 and 5 of Patent ‘241 do not recite acquiring a “lean angle”, the use of the lean angle in Claim 5 of Patent ‘241 clearly shows that a lean angle is acquired by some step performed by some system element, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include any “section”, element or component of a system to acquire a lean angle, in order to use the lean angle to control behavior of a motorcycle.
Claim 2 is obvious in view of Claims 1, 3 and 5 of Patent ‘241. The “state amount” of Patent ‘24 includes a “lean angle” as seen in Claim 5, and because the deceleration is lower as the change rate is high as in Claim 3, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine that a lean angle may increase as the change rate increases, and in the control mode, in the case where the lean angle is large, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the lean angle is small.
Claim 3 is encompassed by Claims 1 and 5 of Patent ‘241.

Claim 5 is obvious in view of Claims 1, 2 and 5 of Patent ‘241 for the reasons given above with respect to Claim 4 only in view of the alternative to exceeding a reference value, as clearly if the reference value is not exceeded, the deceleration will not be prohibited.
Claim 6 is encompassed by Claim 2 of Patent ‘241.
Claim 7 is encompassed by Claim 3 of Patent ‘241.
Claim 8 is encompassed by Claim 5 of Patent ‘241.
Claim 9 is encompassed by Claim 6 of Patent ‘241.
Claim 10 is encompassed by Claim 9 of Patent ‘241.
Claim 11 is encompassed by Claim 10 of Patent ‘241.
Claim 12 of the present application is encompassed by Claims 1 and 5 of Patent ‘241. The control of deceleration based on a lean angle of Claim 5 of Patent ‘241 is equivalent to a control of deceleration based on a lean angle or “in accordance” with a lean angle as in Claim 12 of the present application. While Claims 1 and 5 of Patent 
Claim 13 of the present application is encompassed by Claims 1 and 5 of Patent ‘241. The control of deceleration based on a lean angle of Claim 5 of Patent ‘241 is equivalent to a control of deceleration based on a lean angle or “in accordance” with a lean angle as in Claim 13 of the present application. While Claims 1 and 5 of Patent ‘241 do not recite acquiring a “lean angle”, the use of the lean angle in Claim 5 of Patent ‘241 clearly shows that a lean angle is acquired by some step performed by some system element, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include any “section”, element or component of a system to acquire a lean angle, in order to use the lean angle to control behavior of a motorcycle.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, and in the control mode, in the case where the change rate is high, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the change rate is low”.
However, parent Claim 2 recites “wherein in the control mode, in the case where the lean angle is large, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the lean angle is small”, therefore, parent Claim 2 already defines the “case where the lean angle is large” as a condition for when “the automatic emergency deceleration action is taken”, which then contradicts Claim 7 which recites that the “change rate” being “high” as a condition for “the automatic emergency deceleration action is taken”. Claim 7 can then be seen as an alternative to Claim 2 which does not further limit Claim 2, as Claim 7 introduces an alternative condition for performing the step of “the automatic emergency deceleration action is taken”, and Claim 2 does not encompass alterative conditions for the step of “the automatic emergency deceleration action is taken” beyond the use of a “lean angle”. This is improper, as a dependent claim should further limit a parent claim, not present an alternative to the parent claim when the parent claim does not encompass alternatives.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 3, the claim recites “wherein in the control mode, the automatic emergency deceleration of the motorcycle (100), which is generated during the automatic emergency deceleration action, is controlled in accordance with the lean angle acquired during the automatic emergency deceleration action”.
It is unclear if the limitation “the lean angle acquired during the automatic emergency deceleration action” is intended to further limit the “lean angle” of Claim 1 or present an alternative to Claim 1. Claim 1 already recites that a “lean angle” is acquired, and also already recites that “automatic emergency deceleration that is deceleration of the motorcycle (100) generated by the automatic emergency deceleration action is controlled in accordance with the lean angle”, therefore, it is unclear how Claim 3 further limits Claim 1, as Claim 1 already recites control of deceleration “in accordance with the lean angle”, and it is unclear if Claim 3 is intended to further limit a timing at which the “lean angle” is acquired.
Additionally, it appears that Claim 1 acquires the “lean angle” before the “emergency deceleration action” is controlled, as it would be nonsensical to state that an “emergency deceleration action” that is controlled “in accordance with the lean angle” is performed before any “lean angle” is acquired, yet Claim 3 appears to imply lean angle” of Claim 1 is acquired after the “emergency deceleration action”, as implied by “during” of “the lean angle acquired during the automatic emergency deceleration action”, and it is unclear how an “emergency deceleration action” that is controlled “in accordance with the lean angle” is performed before any “lean angle” is acquired, which would be required in order to obtain the “lean angle” during the “emergency deceleration action” as in Claim 3.
Therefore, the claim is unclear.

As per Claim 6, the claim recites “wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, and in the control mode, in the case where the change rate exceeds a change rate reference value, the automatic emergency deceleration action is prohibited”.
The claim is unclear, as it appears Claim 6 is directed to an alternative to Claim 1 rather than further limiting Claim 1 as is required. See below.
However, parent Claim 1 recites “wherein the acquisition section (61) acquires a lean angle of the motorcycle (100), and in the control mode, automatic emergency deceleration that is deceleration of the motorcycle (100) generated by the automatic emergency deceleration action is controlled in accordance with the lean angle”, therefore, parent Claim 1 already defines the “lean angle” as a condition for when “the automatic emergency deceleration action is taken”, which then contradicts Claim 6 which recites that the “change rate” exceeding a “change rate reference value” as a condition for “the automatic emergency deceleration action is prohibited”. It is then unclear how the “automatic emergency deceleration action” can be taken when the “in accordance with the lean angle” but then also be taken dependent on the “change rate” exceeding a “change rate reference value” as required by Claim 6. Claim 6 appears to as an alternative to Claim 1 which does not further limit Claim 1, as Claim 6 introduces an alternative condition for performing the step of “the automatic emergency deceleration action is taken”, however, Claim 1 does not encompass alterative conditions for the step of “the automatic emergency deceleration action is taken” beyond the use of a “lean angle”.
Therefore, the claim is unclear.

As per Claim 7, the claim recites “wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, and in the control mode, in the case where the change rate is high, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the change rate is low”.
The claim is unclear, as it appears Claim 7 is directed to an alternative to Claims 1 and 2 rather than further limiting Claims 1 and 2 as is required. See below.
Parent Claim 2 recites “wherein in the control mode, in the case where the lean angle is large, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the lean angle is small”, therefore, parent Claim 2 already defines the “case where the lean angle is large” as a condition for when “the automatic emergency deceleration action is taken”, which then contradicts Claim 7 which recites that the “change rate” being “high” as a condition for “the automatic emergency deceleration action is taken”. It is then unclear how the “automatic emergency deceleration action” can be taken when the “lean angle is large” but then also be taken dependent on the “change rate” being “high” as required by Claim 7. Claim 7 can then be seen as an alternative to Claims 1 and 2 which does not further limit Claims 1 and 2, as Claim 7 introduces an alternative condition for performing the step of “the automatic emergency deceleration action is taken”, however, Claims 1 and 2 do not encompass alterative conditions for the step of “the automatic emergency deceleration action is taken” beyond the use of a “lean angle”. This is improper, as a dependent claim should further limit a parent claim, not present an alternative to the parent claim when the parent claim does not encompass alternatives.
Therefore, the claim is unclear.

Claim 3 recites the limitation "the lean angle acquired during the automatic emergency deceleration action" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Parent Claims 1 and 2 do not recite any “lean angle acquired during the automatic emergency deceleration action”. In fact, Claim 1 recites “automatic emergency deceleration that is deceleration of the motorcycle (100) generated by the automatic emergency deceleration action is controlled in accordance with the lean angle”, therefore, it appears that Claim 1 acquires the “lean angle” before the “emergency deceleration action” is controlled, as it would be nonsensical to state that an “emergency deceleration action” that is controlled “in accordance with the lean angle” is performed before any “lean angle” is acquired.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As per Claim 6, the claim recites “wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, and in the control mode, in the case where the change rate exceeds a change rate reference value, the automatic emergency deceleration action is prohibited”. However, parent Claim 1 recites “wherein the acquisition section (61) acquires a lean angle of the motorcycle (100), and in the control mode, automatic emergency deceleration that is deceleration of the motorcycle (100) generated by the automatic emergency deceleration action is controlled in accordance with the lean angle”, therefore, parent Claim 1 already defines the “lean angle” as a condition for when “the automatic emergency deceleration action is taken”, which then contradicts Claim 6 which recites that the “change rate” exceeding a “change rate reference value” as a condition for “the automatic emergency deceleration action is prohibited”. Claim 6 can then be seen as an alternative to Claim 1 which does not further limit Claim 1, as Claim 6 introduces an alternative condition for performing the step of “the automatic emergency deceleration action is taken”, and Claim 1 does not encompass alterative conditions for the step of “the automatic emergency deceleration action is taken” beyond the use of a “lean angle”. This is improper, as a dependent claim should further limit a parent claim, not present an alternative to the parent claim when the parent claim does not encompass alternatives.
As per Claim 7 recites “wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, and in the control mode, in the case where the change rate is high, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the change rate is low”. However, parent Claim 2 recites “wherein in the control mode, in the case where the lean angle is large, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the lean angle is small”, therefore, parent case where the lean angle is large” as a condition for when “the automatic emergency deceleration action is taken”, which then contradicts Claim 7 which recites that the “change rate” being “high” as a condition for “the automatic emergency deceleration action is taken”. Claim 7 can then be seen as an alternative to Claims 1 and 2 which does not further limit Claims 1 and 2, as Claim 7 introduces an alternative condition for performing the step of “the automatic emergency deceleration action is taken”, and Claims 1 and 2 do not encompass alterative conditions for the step of “the automatic emergency deceleration action is taken” beyond the use of a “lean angle”. This is improper, as a dependent claim should further limit a parent claim, not present an alternative to the parent claim when the parent claim does not encompass alternatives.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ginther et al. (10,029,683) in view of Quirant et al. (JP2004155412A).

Regarding Claim 1, Ginther et al. teaches the claimed controller (60) that controls behavior of a motorcycle (100), the controller comprising:
an acquisition section (61) that acquires trigger information generated in accordance with peripheral environment of the motorcycle (100) (“…the controller 64 is operable to carry out an autonomous braking event of the motorcycle 10 upon the identification of one or more triggers. In one non-limiting example, the trigger can be identified based at least partially on receiving a first signal from the forward travel sensor(s) 68 that detects an obstructive object in the motorcycle's travel path”, see col.4, particularly lines 4-44, where the “acquisition section” is equivalent to both the travel sensors and to whatever software is executed by the controller “64” that analyzes the data from the sensors, where such software is implicit in Ginther et al.); and
an execution section (62) that initiates a control mode in response to the trigger information, the control mode causing the motorcycle (100) to take automatic emergency deceleration action (“…the controller 64 is operable to carry out an autonomous braking event of the motorcycle 10 upon the identification of one or more triggers. In one non-limiting example, the trigger can be identified based at least partially on receiving a first signal from the forward travel sensor(s) 68 that detects an execution section” to whatever software is executed by the controller “64” that carries out or activates autonomous braking, where such software is implicit in Ginther et al.).
Ginther et al. does not expressly recite the claimed
wherein the acquisition section (61) acquires a lean angle of the motorcycle (100), and
in the control mode, automatic emergency deceleration that is deceleration of the motorcycle (100) generated by the automatic emergency deceleration action is controlled in accordance with the lean angle.
However, Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]). To perform this braking based on inclination angle for any type of emergency braking, such as the braking of Ginther et al., would then be obvious to a person having ordinary skill in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and wherein the acquisition section acquires a lean angle of the motorcycle, and in the control mode, automatic emergency deceleration that is deceleration of the motorcycle generated by the automatic emergency deceleration action is controlled in accordance with the lean angle, as rendered obvious by Quirant et al., in order to “provide an improved brake control 

Regarding Claim 2, Ginther et al. does not expressly recite the claimed controller according to claim 1, wherein
in the control mode, in the case where the lean angle is large, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the lean angle is small.
However, the Examiner first emphasizes for the record that the claim appears to be improperly directed to an alternative to the steps of Claim 1, rather than further limiting Claim 1, as Claim 1 already recites that the “control mode” that causes “the motorcycle (100) to take automatic emergency deceleration action” is triggered by the “trigger information generated in accordance with peripheral environment of the motorcycle”, and Claim 2 merely recites that “where the lean angle is large, the automatic emergency deceleration action is taken” which implies that only the “lean angle” is a condition for performing the “automatic emergency deceleration action”. The Examiner has interpreted Claim 2 to be consistent with Claim 1, where the limitation “where the lean angle is large, the automatic emergency deceleration action is taken” is describing a situation where the step of “automatic emergency deceleration action” is performed based on the conditions of Claim 1, and Claim 2 recites specific values of a “lean angle” occurring during this step.
Therefore, in view of the above interpretation, the Claim 1 rejection addresses the use of a “lean angle” when performing “automatic emergency deceleration action”. Additionally, Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]), which teaches “in the control mode, in the case where the lean angle is large, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the lean angle is small”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and wherein in the control mode, in the case where the lean angle is large, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the lean angle is small, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.

controller according to claim 2, wherein
in the control mode, the automatic emergency deceleration of the motorcycle (100), which is generated during the automatic emergency deceleration action, is controlled in accordance with the lean angle acquired during the automatic emergency deceleration action.
However, Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and wherein in the control mode, the automatic emergency deceleration of the motorcycle, which is generated during the automatic emergency deceleration action, is controlled in accordance with the lean angle acquired during the automatic emergency deceleration action, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.

Regarding Claim 4, Ginther et al. does not expressly recite the claimed controller according to claim 1 
in the control mode, in the case where the lean angle exceeds a lean angle reference value, the automatic emergency deceleration action is prohibited.
However, this claim is directed to an obvious design choice, where Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]), therefore, to perform the steps of Quirant et al. using a computer system, a person having ordinary skill in the art would find it obvious when designing such a system to define a threshold or “reference value” lean angle and a corresponding amount of brake actuation force, where when the threshold is exceeded, the brake actuation force is weakened to the point of being reduced to zero, in order to prevent the computer system from attempting to weaken the brake actuation to amounts that are too small to practically achieve by a braking system. This design choice is additionally obvious as clearly it would be advantageous to design the system to prevent the system to attempt to infinitely weaken the braking force as the lean angle increases, as clearly a vehicle lean angle could only reach a certain amount and would not increase infinitely, and clearly any braking system would only be capable of achieving a specific minimum amount of braking force.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and wherein in the control mode, in the case where the lean angle exceeds a lean angle reference value, the automatic emergency deceleration action is prohibited, as rendered obvious by Quirant et al., in 

Regarding Claim 5, Ginther et al. does not expressly recite the claimed controller according to claim 4, wherein
in the control mode, in the case where the lean angle that is acquired during prohibition of the automatic emergency deceleration action falls below the lean angle reference value, the automatic emergency deceleration action is permitted.
However, this claim is directed to an obvious design choice, where Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]), therefore, to perform the steps of Quirant et al. using a computer system, a person having ordinary skill in the art would find it obvious when designing such a system to define a threshold or “reference value” lean angle and a corresponding amount of brake actuation force, where when the threshold is exceeded, the brake actuation force is weakened to the point of being reduced to zero, in order to prevent the computer system from attempting to weaken the brake actuation to amounts that are too small to practically achieve by a braking system, and when the lean angle falls below the threshold, to simply cause the braking force to again be applied.


Regarding Claim 10, Ginther et al. teaches the claimed controller according to claim 1 
in the control mode, the automatic emergency deceleration is controlled by controlling a braking force that is applied to a wheel (3, 4) of the motorcycle (100) (“…the controller 64 is operable to carry out an autonomous braking event of the motorcycle 10 upon the identification of one or more triggers. In one non-limiting example, the trigger can be identified based at least partially on receiving a first signal from the forward travel sensor(s) 68 that detects an obstructive object in the motorcycle's travel path”, see col.4, particularly lines 4-44, where the “execution section” to whatever software is executed by the controller “64” that carries out or activates autonomous braking, where such software is implicit in Ginther et al.).

controller according to claim 1 
in the control mode, the automatic emergency deceleration is controlled by controlling engine output of the motorcycle (100) (“Concurrent with an autonomous braking event, the controller 64 can also send a signal to a throttle actuator 72 (FIG. 3) of the engine 14 to close the throttle”, see col.4, particularly lines 4-44).

Regarding Claim 12, Ginther et al. teaches the claimed control method that controls behavior of a motorcycle (100), the control method comprising:
a first acquisition step (S111) of acquiring trigger information that is generated in accordance with peripheral environment of the motorcycle (100) (“…the controller 64 is operable to carry out an autonomous braking event of the motorcycle 10 upon the identification of one or more triggers. In one non-limiting example, the trigger can be identified based at least partially on receiving a first signal from the forward travel sensor(s) 68 that detects an obstructive object in the motorcycle's travel path”, see col.4, particularly lines 4-44); and
an execution step (S 115) of initiating a control mode by a controller (60) in response to the trigger information, the control mode causing the motorcycle (100) to take automatic emergency deceleration action (“…the controller 64 is operable to carry out an autonomous braking event of the motorcycle 10 upon the identification of one or more triggers. In one non-limiting example, the trigger can be identified based at least partially on receiving a first signal from the forward travel 
Ginther et al. does not expressly recite the claimed
and further comprising:
a second acquisition step (S121) of acquiring a lean angle of the motorcycle (100), wherein
in the control mode, automatic emergency deceleration that is deceleration of the motorcycle (100) generated by the automatic emergency deceleration action is controlled in accordance with the lean angle.
However, Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]). To perform this braking based on inclination angle for any type of emergency braking, such as the braking of Ginther et al., would then be obvious to a person having ordinary skill in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and for the control method to be further comprised of a second acquisition step of acquiring a lean angle of the motorcycle, wherein in the control mode, automatic emergency deceleration that is deceleration of the motorcycle generated by the automatic emergency deceleration action is controlled in accordance with the lean angle, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a 

Regarding Claim 13, Ginther et al. teaches the claimed brake system (10) comprising:
a peripheral environment sensor (46) that detects peripheral environment of a motorcycle (100) (“…forward travel sensor(s) 68 that detects an obstructive object in the motorcycle's travel path”, see col.4, particularly lines 4-44); and
a controller (60) that controls behavior of the motorcycle (100) on the basis of the peripheral environment, wherein
the controller (60) includes:
an acquisition section (61) that acquires trigger information generated in accordance with the peripheral environment (“…the controller 64 is operable to carry out an autonomous braking event of the motorcycle 10 upon the identification of one or more triggers. In one non-limiting example, the trigger can be identified based at least partially on receiving a first signal from the forward travel sensor(s) 68 that detects an obstructive object in the motorcycle's travel path”, see col.4, particularly lines 4-44, where the “acquisition section” is equivalent to both the travel sensors and to whatever software is executed by the controller “64” that analyzes the data from the sensors, where such software is implicit in Ginther et al.); and
an execution section (62) that initiates a control mode in response to the trigger information, the control mode causing the motorcycle (100) to take automatic emergency deceleration action (“…the controller 64 is operable to carry execution section” to whatever software is executed by the controller “64” that carries out or activates autonomous braking, where such software is implicit in Ginther et al.).
Ginther et al. does not expressly recite the claimed
the acquisition section (61) acquires a lean angle of the motorcycle (100), and
in the control mode, automatic emergency deceleration that is deceleration of the motorcycle (100) generated by the automatic emergency deceleration action is controlled in accordance with the lean angle.
However, Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]). To perform this braking based on inclination angle for any type of emergency braking, such as the braking of Ginther et al., would then be obvious to a person having ordinary skill in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and for the acquisition section to acquire a lean angle of the motorcycle, and in the control mode, automatic emergency .



Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ginther et al. (10,029,683) in view of Quirant et al. (JP2004155412A) further in view of Sekida (JP2013244876A).

Regarding Claim 6, Ginther et al. does not expressly recite the claimed controller according to claim 1 
the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, and
in the control mode, in the case where the change rate exceeds a change rate reference value, the automatic emergency deceleration action is prohibited.
However, Sekida (JP2013244876A) teaches a braking force adjustment, where a braking force is released when a tilt angle change rate is equal to or greater than a determination value (Sekida; see P[0023]).


Regarding Claim 7, Ginther et al. does not expressly recite the claimed controller according to claim 2 
the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, and
in the control mode, in the case where the change rate is high, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the change rate is low.
However, Sekida (JP2013244876A) teaches a braking force adjustment, where a braking force is released when a tilt angle change rate is equal to or greater than a determination value (Sekida; see P[0023]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of 

Regarding Claim 8, Ginther et al. does not expressly recite the claimed controller according to claim 6 
the state amount includes the lean angle of the motorcycle (100).
However, Sekida (JP2013244876A) teaches a braking force adjustment, where a braking force is released when a tilt angle change rate is equal to or greater than a determination value (Sekida; see P[0023]), where the claimed “lean angle” is equivalent to a tilt angle.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Sekida, and wherein the state amount includes the lean angle of the motorcycle, as rendered obvious by Sekida, in order to “prevent loss of traction” (Sekida; see P[0005]).

Regarding Claim 9, Ginther et al. does not expressly recite the claimed controller according to claim 6 
the state amount includes an angular velocity of the lean angle of the motorcycle (100).
However, Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]), and where “the tilt angle can be determined by the time integration of the measured yaw rate” (Quirant et al.; see P[0018]), and where a yaw rate sensor used by the invention of Quirant et al. may determine “the yaw rate or angular velocity around its measurement axis” (Quirant et al.; see P[0007]). Therefore, to measure an angular velocity that is related to a “lean angle”, inclination angle, or tilt angle, is obvious in view of Quirant et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and wherein the state amount includes an angular velocity of the lean angle of the motorcycle, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662